Title: To Benjamin Franklin from Thomas Cushing, 15–23 July 1772
From: Cushing, Thomas
To: Franklin, Benjamin


The petition from the Massachusetts House enclosed in the following letter marked another advance in the logic leading toward independence. Whitehall’s intention to pay colonial officials out of revenue drawn from America by the Townshend duties was engendering greater and greater opposition in the Bay Colony. In 1771 Hutchinson had exacerbated it by refusing to accept a salary from the House, and by the time the new legislature met in May, 1772, the King was known to have granted him £1,500 per annum. The fat was in the fire. On July 10 a committee of the House brought in a report, adopted by a large majority, which contained six resolves; one of them was that the Governor should ask the crown to rescind its action. On July 14 another committee brought in a petition to the same effect; the House adopted it, and the Speaker forwarded it immediately to Franklin.
It addressed itself solely to the provision of the Townshend Acts that dealt with paying official salaries from the revenues collected, and it broke new constitutional ground. The charter gave the General Court full power to levy money for the support of government, the petitioners argued, and by implication made the Court the sole judge of the amount and means of collection; to deprive it of this power destroyed the balance between the branches of the legislature, rendered the governor independent of the people, and exposed them to despotic rule. The change nullified the form of government established in the charter, which was a contract between the crown and the people of the province. By entering into the contract they had agreed to a governor who was dependent upon them; his independence violated the agreement and thereby illegitimized his authority. The House therefore demanded a return to the old practice as a matter of right. Hutchinson rejected the whole argument as contrary to constitutional theory and practice ever since the granting of the charter; he refused to address the crown himself, and prorogued the House.
 
Sir
Province Massachusetts Bay July. 15[–23]. 1772
The House of Representatives of this Province have directed me to transmitt to you a humble Petition to his Majesty relative to the Governors having and receiving a support independant of the Grants and Acts of the General Assembly, which I accordingly now Inclose you and they desire you would lay it before his Majesty as soon as may be. They doubt not of your best Endeavors to get this as well as all their other Greivances redressed. In behalf of the House of representatives I am with great respect your most humble servant
Thomas Cushing Spk
Benjamin Franklin Esqr
 
[In the margin:] July. 23. 1772 I forgot to Inform you that the House at their last session made you a grant of six hundred pounds for Two Years Service ending the 21 Octor. next but his Excellency has refused his Consent to said Grant. Yours
T Cushing Spkr.
